Truly, J.,
delivered the opinion of the court.
This is a bill to enforce specific performance of a contract for the sale of land. The contract which is averred to have been established by correspondence between the parties is as follows: “That, thereafter, and after further, correspondence, complainant offered to purchase said land on the following terms — to wit, $100 cash, less the taxes and rent to January 1st, 1904 (defendant to have possession until January 1st, 1904) — which offer was made in writing now in possession of said defendant, and complainant in said writing proposed to purchase said land on another condition if the proposition hereinbefore mentioned was not accepted — to wit, $100 cash and $600 on the 1st of January, 1904, defendant to pay taxes on said land for the year 1903, and defendant to reserve the rents for the balance of the year 1903.” The bill further avers that the defendant “unequivocally accepted the proposition of complainant, and unconditionally agreed with complainant that she would execute to him a deed to the property above described on the terms proposed.” The court sustained a demurrer to the bill, and refused to enforce the performance of the agreement as set out above, and this action of the court is assigned as error.
The elementary general rule, as frequently enunciated in reference to the enforcement of specific performance of contracts, so far as relates to the particular branch of the subject here presented for consideration, is that the contract must be specific and distinct in its terms, plain and definite in its meaning, and must show with certainty that the minds of the parties; *304had met and mutually agreed as to all its details upon the offer made, upon the one hand, and accepted, upon the other. If any of these requisites be lacking, specific performance will not be decreed by a court of equity. In our judgment the contract here sought to be enforced does not measure up^ to these requirements. The proposition which appellant avers was accepted by the defendant is in the alternative, embodying two distinctly different offers to purchase, and consequently, under the principle announced in Everman v. Herndon, 71 Miss., 830 (15 South. Rep., 135), the alleged contract is not sufficiently definite to warrant the interposition of a court of equity. It is impossible, accepting the language of the bill as set out, for any court to determine with any degree of certainty which of the two propositions would have finally been chosen by the vendor. Under this vague and indefinite statement, the court is without power to make a contract for the parties, where none appears with certainty to have been mutually assented to and agreed upon.

Decree is affirmed.